Citation Nr: 1217408	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1977 to June 1978, and with the United States Navy from June to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, which denied service connection for a psychiatric disorder.

It appears that technically, a timely substantive appeal was not received in this case.  However, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 7105(d)(3) does not operate as a jurisdictional bar to the Board's consideration of a substantive appeal filed more than 60 days after a statement of the case is mailed.  The Court noted that if VA treats an appeal as if it is timely filed, a claimant is entitled to expect that VA means what it says.  That appears to be the situation in the instant case.  Accordingly, the Board will operate under the assumption that the appeal is timely.   

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has generally characterized the issue as set forth on the title page, to allow for consideration of any diagnosed psychiatric disorder.  The Board further notes that at this point, service connection for posttraumatic stress disorder (PTSD) has not been claimed, nor does the record shown that any PTSD diagnosis been made.  Hence, for purposes of this remand, no development relating to PTSD will be undertaken.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran is seeking to establish service connection for a psychiatric disorder. 

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence of record reflects that the STRs for both periods of the Veteran's service are negative for a diagnosis of a psychiatric disorder.  The Veteran's brief second period of service with the United Stated Navy from June to July 1980 was characterized as an honorable discharge, explained as a burden to command due to substandard performance or inability to adapt.    

Private treatment records reference treatment for depression in 2001.  VA records reveal that the Veteran was treated for depression and anxiety in August 2005.  In November 2005, he was treated for psychosis, not otherwise specified.  A September 2006 record reveals that diagnoses of depression, pyschosis, cocaine dependence in remission, and possible bipolar disorder were diagnosed.  An entry dated in November 2007 reflects that the Veteran gave a history of depression beginning in 1980/1981 when he was discharged from service due to head problems.  The entry shows "notes depressed at that time." 

The file contains an August 2008 statement authored by the Veteran's treating psychiatrist and it was noted that the Veteran had requested a statement to the effect that his psychiatric problems started in service.  The psychiatrist made note of the history provided by the Veteran in November 2007 and concluded that this was indicative of the time correspondence between the Veteran's military service and the onset of his mental health problems.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At this point, the Veteran has not undergone a VA psychiatric examination for purposes of addressing his service connection claim.  In light of the information on file, a medical examination and opinion is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder and include an opinion addressing the likely etiology and/or time of onset of the Veteran's claimed psychiatric disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

In addition, it appears that the Veteran receives his psychiatric treatment through VA and that records current through February 2008 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder.  Appropriate steps should be taken to obtain any identified records.  

In addition, all available VA psychiatric/mental health treatment records, assessments and examination reports dated from February 2008 forward should be requested and associated with the claims file. 

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination in conjunction with the pending service connection claim for a psychiatric disorder.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination, to include the Veteran's service treatment and personnel records, if possible.  Such review should be so indicated in the examination report with specificity of the evidence reviewed.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his psychiatric history (particularly as relates to service and any pertinent incidents therein), symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  

a).  The examiner is also asked to identify and diagnosis any currently manifested psychiatric disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b).  For each diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or first manifested during either of the Veteran's active service periods from December 1977 to June 1978 or from June to July 1980, or during either first post-service year.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder is etiologically related to either of the Veteran's periods of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).  

In providing this opinion, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  

A complete/supporting rationale should be provided for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


